Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	The amendments filed on 12/27/2021 have been fully considered and made of record in this application.

Response to Arguments
3. 	Applicant’s arguments with respect to claims 1-3 and 8-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 8, 9, and 24 are rejected under 35 U.S.C. 102b as being clearly anticipated by Hung et al. (US 2014/0252646).
 	With respect to Claim 1, Hung teaches an encapsulant 716 comprising a first top surface and a through-via 412 penetrating through the encapsulant 716, wherein the through-via 412 comprises a second top surface higher than the first top surface. A 
 	With respect to Claim 8, Hung teaches a solder region 1134 bonding the through- via to the package component, wherein the solder region contacts sidewalls of the through-via (see Fig. 18).
 	With respect to Claim 9, Hung teaches wherein the solder region is further in contact with the first top surface of the encapsulant (see Figs. 14-20).
 	With respect to Claim 24, Hung teaches the encapsulant comprises a molding compound, and the first top surface is a surface of the molding compound.

Claim Rejections - 35 USC § 103
6.	Claims 2, 3, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (US 2014/0252646) as applied to claims 1 and 10 above, and further in view of Lin et al. (US 2014/0210101) and Miyagawa et al. (US 2010/0117244).
 	With respect to Claim 2, Hung discloses the claimed invention except for a portion of the underfill extends into the encapsulant..  However, Lin a portion of the underfill 260 extends into the encapsulant 123, wherein the device 121 and the through via 204, 207 are encapsulated by the encapsulant 123 (see paragraphs 33-36, 49, and 
 	With respect to Claim 3, Lin discloses wherein the portion of the underfill further contacts a sidewall of the semiconductor substrate via the encapsulant 123 on the sidewall of the substrate (see Figs. 2M-2O, 4B, and 4C). 	
 	With respect to Claim 14, Hung discloses a DAF 616 in Figs. 16 and 17 and Lin  discloses a DAF 210 in Fig. 2N over and contacting the semiconductor substrate.  It is well known in the semiconductor industry to have a DAF that is a conductive paste as evident by Miyagawa (see paragraph 33).  
 	With respect to Claim 22, Lin teaches a solder region in physical contact with the molding compound (see Fig. 4A).
7. 	Claims 10, 12, 13, and 16 are rejected under 35 U.S.C. 102b as being clearly anticipated by Lin et al. (US 2014/0210101).
 	With respect to Claim 10, Lin teaches a first package comprising an encapsulant 123 comprising a first top surface and a second top surface (i.e. at the bottom of the cavity) lower than the first top surface.  A device 121 encapsulated in the encapsulant 123, wherein the device comprises a semiconductor substrate with a back surface.  The back surface is higher than the second top surface of the encapsulant 123.  An underfill 
 	With respect the Claim 12, Lin teaches the underfill extends into the encapsulant and the underfill contacts both of the first top surface and the second top surface of the encapsulant (see Figs. 4B and 4C).
999 	With respect to Claims 13 and 21, Lin teaches wherein the underfill is in contact with the back surface (i.e. via the passivation layer 108) and a sidewall (i.e. via the encapsulant 123) of the semiconductor substrate (see Figs. 2O, 4B, and 4C).
 	With respect to Claim 16, Lin teaches a solder region 117 in contact with the first top surface of the encapsulant (see paragraphs 15 and 18; Figs. 2O, 4A, and 4B).
 	With respect to Claim 17 and 19, Lin teaches a molding compound 123 and a device die 121 encapsulated in the molding compound, wherein the device die 121 comprises a semiconductor substrate.  A filling material (i.e. underfill) 260 comprising a first portion extending into the molding compound 123 to contact (i.e. via the encapsulant 123) a sidewall of the device die.  A second portion over and contacting (i.e. the passivation layer 208) a top surface of the semiconductor substrate (see paragraphs 33-36, 49, and 50; Figs. 2M-2O, 4B, and 4C).
 	With respect to Claim 20, Lin teaches a solder region in physical contact with the molding compound (see Fig. 4A).


Allowable Subject Matter
8. 	Claims 11, 15, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowance subject matter: the prior art of record does not teach or suggest the combination of a through-via extending through the encapsulant, wherein the through-via extends higher than both of the first top surface and the second top surface of the encapsulant in claim 11.
 	Removing a portion of the die-attach film forms a recess in the encapsulating material, the recess surrounding sidewalls of the device die and further comprising filling the recess with underfill material in claim 14.
 	The thermal conductive paste contacts both of the first top surface and the second top surface of the encapsulant in claim 15.
 	The filling material comprises a thermal conductive paste, and the package further comprises an underfill, with a portion of the underfill being over and contacting the thermal conductive paste in claim 18.
 	The prior art made of record and not relied upon is cited primarily to show the product of the instant invention.

Conclusion
10.	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571) 272- 1927.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov. Should you have questions on access to the Private PMR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov. 









AC/March 1, 2022 					/Alonzo Chambliss/
Primary Examiner, Art Unit 2897